                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES OBELKEVICH and DIANA                            :       No. 3:18cv1111
OBELKEVICH,                                           :
            Plaintiffs                                :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
SAFECO INSURANCE COMPANY                              :
OF ILLINOIS,                                          :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                           MEMORANDUM

        Presently before the Court for disposition is Defendant Safeco Insurance

Company’s motion for partial summary judgment. The parties have fully briefed

this matter, and it is ripe for disposition. For the following reasons, we will deny

the motion.

Background

       Plaintiffs James Obelkevich and Diana Obelkevich contracted with

Defendant Safeco to provide insurance for their home at 134 Salem Mountain

Road in Carbondale, Pennsylvania. (Doc. 17, Def’s Mot. for Partial Summ. Judg.

¶ 1). On February 12, 2017, a fire damaged the plaintiffs’ garage, and the

plaintiffs notified the defendant on the same day. (Id. at ¶¶ 2–3). The plaintiffs,

Matthew Considine, an employee of the defendant, and Jay Seeherman, the

plaintiffs’ public adjuster, inspected the loss on February 14, 2017. (Id. at ¶¶ 4–

5).
      The Fire Marshall Unit of the Pennsylvania State Police was unable to

determine the origin and cause of the fire. (Id. at ¶ 7). As a result, personal

property inspections took place on February 20th and March 1st. (Id. at ¶ 11).

Liberty retained BrightClaim to create an inventory of the destroyed property. (Id.

at ¶ 10). Brightclaim completed its inventory on March 6th, creating a list of

approximately 627 items which another vendor, Replacement Source, valued at

$50,867.94. (Id. at ¶¶ 15–17). In June 2017, Seeherman, plaintiff’s public

adjuster, sent Safeco a revised personal content inventory list containing

approximately 568 items which he valued at a total of $221,922.20. (Id. at ¶ 20).

When Considine reviewed the plaintiff’s list and attached photographs, he did not

believe that they justified the greater estimate, so he elected not to revise

Safeco’s personal inventory list. (Id. at ¶ 23).

      Plaintiffs then filed an action in the Court of Common Pleas of Lackawanna

County for breach of contract and bad faith on May 11, 2018, and the defendant

removed the action to this court on May 30, 2018. (Doc. 1, Notice of Removal).

After the close of discovery, the defendant moved for partial summary judgment

on the claim of bad faith, bringing the case to its current posture. (Doc. 17, Def’s

Mot. for Partial Summ. Judg.).




                                           2
Jurisdiction

      This Court has jurisdiction pursuant to the diversity jurisdiction statute, 28

U.S.C. § 1332. Plaintiff is a Pennsylvania citizen and the defendant is a citizen of

Illinois. (Doc. 1, Notice of Removal ¶ 4). Additionally, the amount in controversy

exceeds $75,000. Because complete diversity of citizenship exists among the

parties and the amount in controversy exceeds $75,000, the court has jurisdiction

over this case. See 28 U.S.C. §1332 (“District courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different states[.]”); 28 U.S.C. § 1441 (A defendant can generally remove a state

court civil action to federal court if the federal court would have had original

jurisdiction to address the matter pursuant to the diversity jurisdiction statute). As

a federal court sitting in diversity, the substantive law of Pennsylvania shall apply

to the instant case. Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000)

(citing Erie Railroad Co. v. Tompkins, 304 U.S. 64, 78 (1938)).

Standard

      Granting summary judgment is proper if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law. See Knabe v. Boury, 114

                                          3
F.3d 407, 410 n.4 (3d Cir. 1997) (citing FED. R. CIV. P. 56(c)). “[T]his standard

provides that the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in

original).

      In considering a motion for summary judgment, the court must examine the

facts in the light most favorable to the party opposing the motion. Int’l Raw

Materials, Ltd. v. Stauffer Chemical Co., 898 F.2d 946, 949 (3d Cir. 1990). The

burden is on the moving party to demonstrate that the evidence is such that a

reasonable jury could not return a verdict for the non-moving party. Anderson,

477 U.S. at 248. A fact is material when it might affect the outcome of the suit

under the governing law. Id. Where the non-moving party will bear the burden of

proof at trial, the party moving for summary judgment may meet its burden by

showing that the evidentiary materials of record, if reduced to admissible

evidence, would be insufficient to carry the non-movant's burden of proof at trial.

Celotex v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party satisfies its

burden, the burden shifts to the nonmoving party, who must go beyond its

pleadings and designate specific facts by the use of affidavits, depositions,




                                         4
admissions, or answers to interrogatories showing that there is a genuine issue

for trial. Id. at 324.

Discussion

      Defendant argues that summary judgment is appropriate because plaintiffs

are unable as a matter of law to prove by clear and convincing evidence that the

defendant acted in bad faith pursuant to 42 PA. CONS. STAT. § 8371. We

disagree.

      Section 8371 does not define “bad faith,” but Pennsylvania courts have

adopted the following definition of “bad faith” on the part of an insurer:

      any frivolous or unfounded refusal to pay proceeds of a policy; it is
      not necessary that such refusal be fraudulent. For purposes of an
      action against an insurer for failure to pay a claim, such conduct
      imports a dishonest purpose and means a breach of a known duty
      (i.e., good faith and fair dealing), through some motive of self-interest
      or ill will; mere negligence or bad judgment is not bad faith.
Perkins v. State Farm Ins. Co., 589 F. Supp. 2d 559, 562 (M.D. Pa. 2008) (citing

Terletsky v. Prudential Property and Casualty Ins. Co., 649 A.2d 680, 688 (Pa.

Super. Ct. 1994) (quoting Black's Law Dictionary 139 (6th ed. 1990)) (citations

omitted); see also Nw. Mut. Life Ins. Co. v. Babayan, 430 F.3d 121, 137 (3d Cir.

2005) (predicting that the Pennsylvania Supreme Court would define “bad faith”

according to the definition set forth in Terletsky )).

      The law further provides: “To succeed in an action for bad faith, a plaintiff

must show by clear and convincing evidence that the insurer lacked a reasonable

                                           5
basis for denying benefits and that the insurer knew or recklessly disregarded its

lack of a reasonable basis.” Hayes v. Harleysville Mut. Ins. Co., 841 A.2d 121,

125 (Pa. Super. Ct. 2003) (internal quotation marks and brackets omitted). This

standard makes the question of bad faith very fact specific, depending on the

treatment of the insured by the insurer. Williams v. Nationwide Mutual Ins. Co.,

750 A.2d 881, 887 (Pa. Super Ct. 2000). The Pennsylvania Supreme Court has

indicated that “the utmost fair dealing should characterize the transactions

between an insurance company and the insured.” Dercoli v. Pennsylvania Nat’l

Mut. Ins. Co., 554 A.2d 906, 909 (Pa. 1989) (quoting Fedas v. Ins. Co. of

Pennsylvania, 151 A. 285 (Pa. 1930)).

      Defendant argues that the plaintiffs have failed to meet the burden required

to survive summary judgment with respect to their bad faith claim because the

defendant made efforts to inspect the loss and attempted to obtain additional

information about the damage. (Doc. 18). While the defendant may have initially

made efforts to gather information surrounding the plaintiffs’ loss, it does not

necessarily follow that Defendant Safeco had a reasonable basis for denying the

benefits. In other words, just because an insurance company collected some

information regarding a claim does not mean they had a reasonable basis for

denying benefits.




                                          6
      The plaintiffs, on the other hand, have elicited several pieces of information

which contribute to their bad faith claim. They have evidence that the

defendant’s agent did not know how Replacement Source obtained the price and

depreciation schedule for their estimate, that the defendant’s requirement for

proof of the lost items was significantly burdensome, and that the defendant’s

adjuster failed to send a Proof of Loss. (Doc. 19-1, Considine Dep. at pp. 43:23–

44:1, 81:9–82:18, 91:20–92:11); (Doc. 19-33, Considine June 16, 2017 E-mail).

      Viewed in the light most favorable to the plaintiffs, these facts may show

that Defendant Safeco knew it lacked a reasonable basis for failing to increase its

estimate of the plaintiffs’ personal property, or it recklessly disregarded its lack of

a reasonable basis for doing so. Therefore, plaintiffs have sufficient evidence,

which if credited by the factfinder, would support their bad faith claim making

summary judgment for the defendant inappropriate here.

Conclusion

      For the reasons stated above, Safeco’s motion for partial summary

judgment will be denied. An appropriate order follows.



Date: June 20, 2019                               s/ James M. Munley_______
                                                  JUDGE JAMES M. MUNLEY
                                                  United States District Judge




                                           7
